By the Court, Bronson, Ch. J.
An infant is not answerable for money borrowed, though expended by him for necessaries : nor for money borrowed to buy necessaries, unless it was actually so applied. And perliapS the infant is not answerable in that case, unless the lender either lays out the money himself, or sees it laid out for necessaries. But where that is done, the infant is answerable for the money, the same as he would have been for the necessaries had they been directly furnished by the lender. (Earle v. Peale, 1 Salk. 386; 10 Mod. 67, S. C. ; Ellis v. Ellis, 12 id. 197; Comb. 482; 3 Salk. 197; 5 Mod. 368 ; 1 Ld. Raym. 344, S. C.; Macph., Infants, 505, 6; and see Marlow v. Pitefield, 1 P. Wms. 558; Probart v. Knouth, 2 Esp. 472, n.) So an infant is liable for money paid to procure his liberation from arrest on execution; and also on mesne process, where the arrest was for necessaries. (Clarke v. Leslie, 5 Esp. 28.) The- case at bar falls within the principle of those where the infant has been held liable. The "money was *462paid at the plaintiff’s request, to satisfy a debt which he owed for necessaries. The infancy of the plaintiff would have been no answer to an action by Root & McNaughton; and I think it is no answer to the claim of the defendant.
New trial denied.(a)

) See 4 Carr. & Payne, 104; Steph. N. P. 2050; Chit. on Cont. 144.